 In the Matter Of HUDSON HOSIERY COMPANYandAMERICAN FEDERA-TION OF HOSIERY WORKERS, C. I. O.Case Nos. 5W-R-117 and 5W-R-118. Decided May 10, 1948Mr. W. S. Blakeney,of Charlotte, N. C., for the Employer.Messrs. Alfred HoffmanandJulian E. Goldberg,of Philadelphia,Pa., for the Petitioner.DECISIONANDORDERUpon petitions duly filed, hearing in these cases was held at Char-lotte, North Carolina, on December 2, 1947, before Charles B.'Slaugh-ter, hearing officer.The hearing officer's rulings made at the hearingare free from prejudicial error and are hereby affirmed.Following the hearing, oral argument requested by the Employerwas held on April 6, 1948, before the Board at Washington, D. C. Atthe oral argument, the Petitioner moved to reopen the record for thepurpose of adducing further evidence on the question of the appropri-ate unit.The Petitioner does not contend that the evidence now soughtto be included in the record was unknown and unavailable to it at thetime of the hearing, and no sufficient reason is given by it for failing tointroduce such evidence at that time.The Petitioner's motion toreopen the record, therefore, is hereby denied.'The motions to dis-miss filed by the Employer are granted for reasons hereinafter stated.All parties were afforded an opportunity to file briefs in supportof their respective positions and have done SO .2Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERHudson Hosiery Company, a North Carolina corporation havingits principal place of business in Charlotte, North Carolina, and main-iMatter of Basic Vegetable Products,Inc., 75N.L. R. B 815.2 The Petitioner's brief contains ieteiences to much mateinilwhich theBoaid is unableto consider in this case,as the formal record does not make reference to it.77 N. L.R. B, No. 92.566 HUDSON HOSIERY COMPANY567taming a stiles office in New York City, is engaged in Charlotte, NorthCarolina, in the manufacture and sale of women's full-fashionedhosiery.During 1946, the Employer purchased raw materials con-sisting chiefly of cotton and nylon yarn valued in excess of $500,000, ofwhich approximately 90 percent was shipped from points outside theState of North Carolina.During the same period, the Employermanufactured finished products valued inexcess of$1,000,000, ofwhich more than 90 percent was shipped to points outside the Stateof North Carolina.We find that the Employer is engaged in commerce within the mean-ing of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization affiliated with the Congressof Industrial Organizations, claiming to represent employees of theEmployer.III.THE ALLEGED APPROPRIATE UNITThe Petitioner seeks separate units of employees classified as full-fashioned knitters, knitters' helpers, and knitting leg bar toppers inthe full-fashioned knitting departments at the Employer's BrevardStreet and Monroe Road Plants, respectively, excluding employeeshaving the status of supervisors within the meaning of the Act.TheEmployer, relying upon a prior Board decision involving the Em-ployer and the Petitioner,3 contends that the only appropriate unit isone encompassing all production and maintenance employees.The Employer owns and operates two plants located approximately4 miles apart in Charlotte, North Carolina.Raw materials are re-ceived by the Employer at the Brevard Street plant and are thenshipped to the Monroe Road plant, where the preliminary process ofthrowing is carried oil.The yarn is then put through the knittingoperations, consisting of knitting and topping, which are carried on inboth the Brevard Street and Monroe road plants.Upon the com-pletion of the knitting operations, the yarn is transferred to theMonroe Road plant for the looping, seaming, inspecting, and graymending operations.The Employer relies upon the Board's earlier decision 4 in supportof its contention that a unit less than Employer-wide in scope andlimited to a particular department is inappropriate for the purposes ofcollective bargaining.In that decision, the Board dismissed the peti-'Matter of Hudson Hosiery Company,74 N L. R B 250'See footnote 2, supra.On July 11, 1947, the Board denied the Petitioner's motion forreconsideration in which it requested the Board to consider the possible appi opi iateness ofa unit limited to knitting employees in each of the two plants separately 568DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion upon the ground that the unit sought, comprising the knittingdepartment employees coextensive with the operations of both theBrevard Street and Monroe Road plants of the Employer, was in-appropriate.There is nothing in the present record to indicate thatany change has occurred in the Employer's method of operations sincethat time.The Petitioner contends primarily that the knitting departmentemployees sought to be represented constitute a craft group entitledto separate representation.On several occasions the Board has indi-cated that upon the record then before it, it did not consider employeesengaged in knitting machine operations of the type involved herein-as properly members of a strictly craft group.5However, regardless'of such prior expressions of opinion and without deciding whethersuch a group might, under different circumstances and upon an ade-quate record, be found to constitute an appropriate craft unit, we be-lieve that the record in the present proceeding does not support a find-ing that the knitting department employees sought by the Petitionerare craft employees of the type to whom the Board has customarilyaccorded separate representation.Should a more adequate record ofsworn testimony be established in another case, not involving a priordetermination on the merits, the Board might well be prepared to re-appraise the craft characteristics of knitting employees in the hosieryindustry.The Petitioner further urges that an appropriate unit may be foundupon the basis of the Board's decision in theMatter of Garden StateHosiery Co .6However, we regard that decision, based largely on thefactor of extent of organization, as inapplicable, in view of the pro-vision in the amended Act that "in determining whether a unit is ap-propriate for the purposes of collective bargaining, the extent to whichthe employees have organized shall not be controlling." TUpon consideration of all the foregoing circumstances, we believethat the factors relied upon by the Board inMatter of Hudson HosieryCompany, supra,particularly those of integration and interde-pendence of the Employer's operations, are equally present here andcontinue to present a compelling argument in favor of an over-all bar-gaining unit in the absence of substantial evidence that the knittingemployees constitute a craft group entitled to separate representation.We find, accordingly, that the units sought by the Petitioner are in-appropriate for the purposes of collective bargaining.We shall, there-fore, order that the petitions in the instant proceedings be dismissed.5Matter of Garden State Hosiery Company,74 N. L.R B 318, 324;Matter of LibertyHosiery Mills,Inc.,75 N. L. R. B. 340.°See footnote4, supra.'Section 9 (c) (5) of the National Labor Relations Act, as amended. HUDSON HOSIERY COMPANYORDER569Upon the basis of the above findings of fact and upon the entirerecord in these cases, the National Labor Relations Board herebyorders that the petitions for investigation and certification of repre-sentatives of employees of Hudson Hosiery Company, Charlotte, NorthCarolina, filed by American Federation of Hosiery Workers, C. I. O.,be, and they hereby are, dismissed.MEMBER GRAY took no part in the consideration of the above De-cision and Order.